Exhibit 10.1

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

 

EMPLOYMENT AGREEMENT (this "Agreement"), made and entered into on May 9, 2014
and effective as of June 16, 2014 (the "Effective Date"), by and between The
NASDAQ OMX Group, Inc.  (the "Company") and Adena Friedman (the “Executive").

 

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties hereby agree as follows:

 

1.Term of Agreement.    Subject to Section 8 below, the term of this Agreement
shall commence on the Effective Date and end on June 16,  2019 (the "Term").   

 

2.Position.

 

(a)Duties.    The Executive shall serve as the Company's President, Global
Corporate, Information & Technology Solutions and shall have such other duties
as agreed to by the Executive, the Chief Executive Officer, and the Board of
Directors of the Company (the “Board”).  In such position, the Executive shall
have such duties and authority as shall be determined from time to time by the
Chief Executive Officer and the Board and as shall be consistent with the
by-laws of the Company as in effect from time to time.    During the Term, the
Executive shall devote her full time and best efforts to her duties hereunder. 
The Executive shall report directly to the Chief Executive Officer. The scope,
duties and responsibilities of the role will be evaluated at least annually and
increased, as appropriate, based on performance in the role.    

 

(b)Company Code of Ethics.  The Executive shall comply in all respects with the
Company’s Code of Ethics and all applicable corporate policies referenced in the
Code of Ethics, as may be amended from time to time (the "Code of Ethics"). The
Executive may, in accordance with the Code of Ethics, (i) engage in personal
activities involving charitable, community, educational, religious or similar
organizations and (ii) manage her personal investments; provided,  however,
that, in each case, such activities are in all respects consistent with
applicable law, the Employee Confidentiality, Non-Solicitation and Invention
Assignment Agreement dated as of June 16, 2014 attached as Exhibit A
(“Confidentiality Agreement”) and Section 9  below. 

 

3.Base Salary.    During the Term, the Company shall pay the Executive a base
salary (the "Base Salary") at an annual rate of not less than $750,000.  The
Base Salary shall be payable in regular payroll installments in accordance with
the Company's payroll practices as in effect from time to time (but no less
frequently than monthly). The Management Compensation Committee of the Board
(the "Compensation Committee") shall review the Base Salary at least annually
and may (but shall be under no obligation to) increase (but not decrease) the
Base Salary on the basis of such review. 

 





--------------------------------------------------------------------------------

 



 

4.Annual Bonus.

 

(a)Annual Bonus.    For each calendar year during the Term, the Executive shall
be eligible to participate in the Executive Corporate Incentive Plan of the
Company (the "Bonus Program") in accordance with the terms and provisions of
such Bonus Program as established from time to time by the Compensation
Committee and pursuant to which the Executive will be eligible to earn an annual
cash bonus (the "Annual Bonus").  Pursuant to the terms of the Bonus Program,
the Executive shall be eligible to earn, for each full calendar year during the
Term, a target Annual Bonus of not less than $1,250,000 (the  "Target Bonus")
based upon the achievement of one or more performance goals established for such
year by the Chief Executive Officer and the Compensation Committee. The
Executive shall have the opportunity to make suggestions to the Chief Executive
Officer and the Compensation Committee prior to the determination of the
performance goals for the Bonus Program for each performance period, but the
Compensation Committee will have final power and authority concerning the
establishment of such goals.  The Chief Executive Officer and the Compensation
Committee shall review the Target Bonus at least annually and may (but shall be
under no obligation to) increase (but shall not decrease) the Target Bonus on
the basis of such review. The Target Bonus for each year during the Term shall
never be less than the Target Bonus for the immediately preceding year.

 

(b)Timing and Deferral of Annual Bonus.    The Annual Bonus for each year shall
be paid to the Executive as soon as reasonably practicable following the end of
such year, but in no event later than March 15th following the end of the
calendar year to which such Annual Bonus relates.

 

5.Equity Compensation.  In calendar year 2014, the Company will grant the
Executive $6,000,000 in restricted stock and $2,500,000 in performance share
units. For each of the calendar years 2015, 2016, 2017, and 2018, the Executive
shall be eligible for a target equity compensation award of not less than
$3,000,000  (the  "Target Equity Incentive"),  in accordance with the terms and
provisions of the Company’s Equity Incentive Plan (the “Stock Plan”), which has
been adopted by the Board and may from time to time be amended. The applicable
provisions of the Company’s Stock Plan or each equity award agreement executed
by the Executive and the Company shall govern the treatment of the equity
awards.  

 

6.Employee Benefits.    During the Term, the Company shall provide the Executive
with benefits on the same basis as benefits are generally made available to
other senior executives of the Company, including, without limitation, medical,
dental, vision, disability and life insurance, financial and tax planning
services and retirement benefits.  The Executive shall be entitled to four weeks
of paid vacation to be used in accordance with the Company’s then current
vacation policy; provided, however, that, in the event the Executive's
employment ends for any reason, the Executive shall be paid only for unused
vacation that accrued in the calendar year her employment terminated and any
unused vacation for any prior year shall be forfeited.

 

 

 





2 

--------------------------------------------------------------------------------

 



 

7.Business and Other Expenses.

 

(a)Business Expenses.    During the Term, the Company shall reimburse the
Executive for reasonable business expenses incurred by her in the performance of
her duties hereunder in accordance with the policy established by the
Compensation Committee.



8.Termination.    Notwithstanding any other provision of this Agreement, subject
to the further provisions of this Section 8, the Company may terminate the
Executive's employment or the Executive may resign such employment for any
reason or no stated reason at any time, subject to the notice and other
provisions set forth below:

 

(a)Generally.  In the event of the termination of the Executive's employment for
any reason, the Executive shall receive payment of (i) any unpaid Base Salary
through the Date of Termination (as defined below), to be paid in accordance
with Section 3 above, (ii) subject to Section 6 above, any accrued but unpaid
vacation through the Date of Termination payable within 14 days of the Date of
Termination (iii) any earned but unpaid Annual Bonus with respect to the
calendar year ended prior to the Date of Termination,  payable in accordance
with Section 4(b) (the "Base Obligations").  In addition, in the event of the
Executive's termination of employment, the applicable provisions of the
Company’s Stock Plan or each equity award agreement executed by the Executive
and the Company shall govern the treatment of the equity awards. 

 

For purposes of this Agreement, "Date of Termination" means (i) in the event of
a termination of the Executive's employment by the Company for Cause or by the
Executive for Good Reason, the date specified in a written notice of termination
(or, if not specified therein, the date of delivery of such notice), but in no
event earlier than the expiration of the cure periods set forth in
Section 8(b)(ii) or 8(b)(iii) below, respectively; (ii) in the event of a
termination of the Executive's employment by the Company without Cause, the date
specified in a written notice of termination (or if not specified therein, the
date of delivery of such notice); (iii) in the event of a termination of the
Executive's employment by the Executive without Good Reason, the date specified
in a written notice of termination, but in no event less than 60 days following
the date of delivery of such notice; (iv) in the event of a termination of the
Executive's employment due to Permanent Disability (as defined below), the date
the Company terminates the Executive's employment following the certification of
the Executive's Permanent Disability; or (v) in the event of a termination of
employment due to the Executive's death, the date of the Executive's death.

 





3 

--------------------------------------------------------------------------------

 



(b)Termination by the Company Without Cause or by the Executive for Good Reason
Other Than in Connection with Change in Control.

 

(i)The Executive's employment hereunder may be terminated by the Company without
Cause or by the Executive for Good Reason.  Upon the termination of the
Executive's employment by the Company without Cause or by the Executive for Good
Reason pursuant to this Section 8(b), the Executive shall, subject to Section
8(h) below, and unless the Executive is entitled to the CIC Severance Benefits
(as defined below), be entitled to receive, in addition to the Base Obligations,
the following payments and benefits (the "Severance Benefits"):

 

(A)Severance Payment.      The Company shall pay the Executive an amount (the
“Severance Payment”) equal to the sum of (I) two times the Base Salary paid to
the Executive with respect to the calendar year immediately preceding the
Executive’s Date of Termination, (II) the Target Bonus and (III) any pro
rata Target Bonus with respect to the calendar year in which the Date of
Termination occurs, determined in accordance with the Pro Rata Target Bonus
Calculation. Target Bonus for severance purposes is defined under the Executive
Corporate Incentive Plan for the calendar year which precedes the year in which
occurs the Executive’s Date of Termination. Target Bonus is intended to be a
fixed severance payment equal to the prior year Target Bonus and not a
performance-contingent payment dependent on current year or prior year
performance. “Pro-Rata Target Bonus Calculation” is determined by multiplying
the Target Bonus by a  fraction, the numerator of which is the number of days in
the fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is three hundred sixty-five. Pro-rata
Target Bonus with respect to the calendar year in which Executive’s Date of
Termination occurs shall be paid only in the event the performance goals
established under the ECIP for that calendar year with respect to such Target
Bonus have been satisfied.  Payment of the pro-rata Target Bonus shall be
delayed until following the date the Company’s Compensation Committee determines
that such performance goals have been satisfied, in accordance with the rules
under the ECIP (the “Performance Goal Determination Date”). 

 

The Severance Payment is payable in substantially equal monthly installments for
the twelve month period following the Executive’s Date of Termination,  with the
first installment to be paid in the month following the month in which the
 Release Effective Date occurs; provided, however (consistent with the
requirements of Section 409A), that if the 60 day period described in Section
8(h)  below begins in one calendar year and ends in another, the first
installment of the Severance Payment shall be paid not earlier than January 1 of
the calendar year following the Date of Termination (the period during which the
Severance Benefits are paid being the “Severance Period”).  Payments of the
pro-rata Target Bonus portion of the Severance Payment shall be paid beginning
as of date described above or, if later, within 30 days following the
Performance Goal Determination Date.  If payment of one or more installments of
the pro-rata Target Bonus portion of the Severance Payment must be delayed until
following the Performance Goal Determination Date, the initial installment shall
consist of a lump sum equal to the total of all such installments delayed or due
as of such payment date, without adjustment for interest; and 

 





4 

--------------------------------------------------------------------------------

 



(B)Health Care Coverage Payments.     The Company shall pay to the Executive on
a monthly basis during the Coverage Period a taxable cash payment equal to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) premium for the highest
level of coverage available under the Company’s group health plans, but reduced
by the monthly amount that the Executive would pay for such coverage if the
Executive was an active employee.  “Coverage Period” shall mean the period
commencing on the first day of the Severance Period and ending on the earlier of
(i) the expiration of 24 months from the first day of the Severance Period, and
(ii) the date that the Executive is eligible for coverage under the health care
plans of a subsequent employer.  The payments provided by this Section shall be
conditioned upon the Executive being covered by the Company’s health care plans
immediately prior to the Date of Termination.

 

All other benefits, if any, due the Executive following termination pursuant to
this Section 8(b) shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy or program of the Company.  The
Severance Benefits are payments and benefits to which the Executive is not
otherwise entitled, are given in consideration for the Release (as described in
Section 8(h) below) and are in lieu of any severance plan, policy or program of
the Company or any of its subsidiaries that may now or hereafter exist.  The
payments and benefits to be provided pursuant to this Section 8(b)(i) shall
constitute liquidated damages and shall be deemed to satisfy and be in full and
final settlement of all obligations of the Company to the Executive under this
Agreement.  The Executive acknowledges and agrees that such amounts are fair and
reasonable, and are her sole and exclusive remedy, in lieu of all other remedies
at law or in equity, with respect to the termination of her employment
hereunder.  If, during the Severance Period, the Executive breaches in any
material respect any of her obligations under Section 9, or the Confidentiality
Agreement, the Company may, upon written notice to the Executive (x) terminate
the Severance Period and cease to make any further payments of the Severance
Payment and (y) cease any health care coverage payments, except in each case as
required by applicable law.

 

(ii)For purposes of this Agreement, "Cause" shall mean (A) the Executive's
conviction of, or pleading nolo contendere to, any crime, whether a felony or
misdemeanor, involving the purchase or sale of any security, mail or wire fraud,
theft, embezzlement, moral turpitude, or Company property (with the exception of
minor traffic violations or similar misdemeanors); (B) the Executive's repeated
neglect of her duties to the Company; or (C) the Executive's willful misconduct
in connection with the performance of her duties or other material breach by the
Executive of this Agreement provided that the Company may not terminate the
Executive's employment for Cause unless (x) the Company first gives the
Executive written notice of its intention to terminate and of the grounds for
such termination within 90 days following the date the Board is informed of such
grounds at a meeting of the Board and (y) the Executive has not, within 30 days
following receipt of such notice, cured such Cause (if capable of cure) in a
manner that is reasonably satisfactory to the Board.

 

(iii)For purposes of this Agreement, "Good Reason" shall mean the Company
(A) reducing the Executive's position, duties, or authority; (B) failing to
secure the agreement of any successor entity to the Company that the Executive
shall continue in her 



5 

--------------------------------------------------------------------------------

 



position without reduction in position, duties or authority;  (C) relocating the
Executive’s principal work location beyond a 50 mile radius of her work location
as of the Effective Date (provided that this Clause (C) shall apply only to a
relocation that occurs during the two year period beginning upon a Change of
Control, as defined below, and ending two years thereafter); or (D) committing
any other material breach of this Agreement; provided, however, that the
occurrence of a Change in Control, following which the Company continues to have
its common stock publicly traded and the Executive is offered continued
employment as an executive officer with substantially the same duties and
authority as she has hereunder of such publicly traded entity, shall not be
deemed to give rise to an event or condition constituting Good Reason; and
provided further that no event or condition shall constitute Good Reason unless
(x) the Executive gives the Company a Notice of Termination specifying her
objection to such event or condition within 90 days following the occurrence of
such event or condition, (y) such event or condition is not corrected, in all
material respects, by the Company in a manner that is reasonably satisfactory to
the Executive within 30 days following the Company's receipt of such notice and
(z) the Executive resigns from her employment with the Company not more than
30 days following the expiration of the 30-day period described in the foregoing
clause (y).

 

(c)Permanent Disability.

 

(i)The Executive's employment hereunder shall terminate upon her Permanent
Disability.  Upon termination of the Executive's employment due to Permanent
Disability, the Executive shall, subject to Section 8(h) below, be entitled to
receive, in addition to the Base Obligations,  (A) a  pro rata Target Bonus with
respect to the calendar year in which the Date of Termination occurs,
 determined in accordance with the Pro Rata Target Bonus Calculation and payable
in a lump sum within 30 days following the Release Effective Date (provided that
if the 60 day period described in Section 8(h) below begins in one calendar year
and ends in another, the pro rata Target Bonus shall be paid not earlier than
January 1 of the calendar year following the Date of Termination)  and (B)
accelerated vesting of all unvested equity compensation awarded to the Executive
by the Company as of the Effective Date and, in accordance with Section 5, each
equity award agreement executed by the Executive and the Company shall describe
the treatment of the equity awards under this  Section 8(c).   All other
benefits, if any, due the Executive following termination pursuant to this
Section 8(c) shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any other severance plan, policy or program of the Company. 

 

(ii)For purposes of this Agreement, “Permanent Disability” means either (i) the
inability of the Executive to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or (ii) the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.  The Executive shall be deemed Permanently Disabled if she is
determined to be (i) totally disabled by the Social Security Administration or
(ii) disabled in accordance with a disability insurance program, provided such



6 

--------------------------------------------------------------------------------

 



definition of disabled under the program complies with the definition of
Permanent Disability hereunder.  Otherwise, such Permanent Disability shall be
certified by a physician chosen by the Company and reasonably acceptable to the
Executive (unless she is then legally incapacitated, in which case such
physician shall be reasonably acceptable to the Executive’s authorized legal
representative). 

(d)Death.    The Executive's employment hereunder shall terminate due to her
death.  Upon termination of the Executive's employment hereunder due to death,
the Executive's estate shall, subject to Section 8(h) below, be entitled to
receive, in addition to the Base Obligations,(A) a  pro rata Target Bonus with
respect to the calendar year in which the Date of Termination occurs, determined
in accordance with the Pro Rata Target Bonus Calculation and payable in a lump
sum within 30 days following the Release Effective Date (provided that if the 60
day period described in Section 8(h) below begins in one calendar year and ends
in another, the pro rata Target Bonus shall be paid not earlier than January 1
of the calendar year following the Date of Termination) and (B) accelerated
vesting of all unvested equity compensation awarded to the Executive by the
Company as of the Effective Date and, in accordance with Section 5, each equity
award agreement executed by the Executive and the Company shall describe the
treatment of the equity awards under this Section 8(d).  All other benefits, if
any, due the Executive's estate following termination pursuant to this
Section 8(d) shall be determined in accordance with the plans, policies and
practices of the Company. 

 

(e)For Cause by the Company or Without Good Reason by the Executive. The
Executive's employment hereunder may be terminated by the Company for Cause or
by the Executive without Good Reason.  Upon termination of the Executive’s
employment for Cause or without Good Reason pursuant to this Section 8(e), the
Executive shall have no further rights to any compensation (including any Annual
Bonus) or any other benefits under this Agreement other than the Base
Obligations.  All other benefits, if any, due the Executive following the
Executive's termination of employment pursuant to this Section 8(e) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, however, that the Executive shall not participate in any severance
plan, policy, or program of the Company.

 

(f)Termination in Connection with Change in Control by the Company Without Cause
or by the Executive for Good Reason.

 

(i)If, within the period beginning on a Change in Control (as defined herein
below), and ending two (2) years following such Change in Control, the
Executive's employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Executive shall, subject to Section 8(h) below,
be entitled to receive, in addition to the Base Obligations, the following
payments and benefits (the "CIC Severance Benefits"):

 

(A)CIC Severance Payment.  On the first day of the seventh (7th) month following
the Executive’s Date of Termination, the Company shall pay the Executive a lump
sum cash payment equal to the sum of (I) two times the Base Salary paid to the
Executive with respect to the calendar year immediately preceding the
Executive's Date of Termination, (II) the Target Bonus and (III) a  pro rata
portion of the Target Bonus for the calendar year in which Executive’s Date of
Termination occurs and determined in accordance with the Pro Rata Target Bonus
Calculation. Target Bonus for severance purposes is defined



7 

--------------------------------------------------------------------------------

 



under the Executive Corporate Incentive Plan for the calendar year which
precedes the year in which occurs the Executive’s Date of Termination. Target
Bonus is intended to be a fixed severance payment equal to the prior year Target
Bonus and not a performance-contingent payment dependent on current year or
prior year performance. “Pro-Rata Target Bonus Calculation” is determined by
multiplying the Target Bonus by a fraction, the numerator of which is the number
of days in the fiscal year in which the Date of Termination occurs through the
Date of Termination and the denominator of which is three hundred sixty-five.
Pro-rata Target Bonus with respect to the calendar year in which Executive’s
Date of Termination occurs shall be paid only in the event the performance goals
established under the ECIP for that calendar year with respect to such Target
Bonus have been satisfied.  Payment of the pro-rata Target Bonus shall be
delayed until following the date the Company’s Compensation Committee determines
that such performance goals have been satisfied, in accordance with the rules
under the ECIP (the “Performance Goal Determination Date”).  Payment of the
pro-rata portion of the Severance Payment shall be paid in a lump sum on the
date described above or, if later, within 30 days of the Performance Goal
Determination Date with respect to such Performance-Conditioned Portion.

 

If (i) any amounts payable to the Executive under this Agreement or otherwise
are characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Section 4999”), and (ii) the
Executive thereby would be subject to any United States federal excise tax due
to that characterization, the Executive’s termination benefits hereunder will be
reduced to an amount so that none of the amounts payable constitute excess
parachute amounts payments if this would result, after taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, in Executive’s receipt on an after-tax basis of the greatest
amount of termination and other benefits. The determination of any reduction
required pursuant to this section (including the determination as to which
specific payments shall be reduced) shall be made by a neutral party designated
by the Company and such determination shall be conclusive and binding upon the
Company or any related corporation for all purposes.

 

(B)Health and Welfare Benefits.  The Company shall pay to Executive on a monthly
basis during the CIC Coverage Period a taxable monthly cash payment equal to the
COBRA premium for the highest level of coverage available under the Company’s
group health plans, but reduced by the monthly amount that Executive would pay
for such coverage if the Executive was an active employee. “CIC Coverage Period”
shall mean the period (I) commencing on the first day of the month following the
Release Effective Date (provided that if the 60 day period described in Section
8(h) below begins in one calendar year and ends in another, the CIC Coverage
Period shall commence not earlier than January 1 of the calendar year following
the Date of Termination) and (II) ending on the earlier of (x) the expiration of
24 months from the first day of the CIC Coverage Period, and (y) the date that
the Executive is eligible for coverage under the health care plans of a
subsequent employer.  The payments provided by this Section shall be conditioned
upon the Executive being covered by the Company’s health care plans immediately
prior to the Date of Termination.  The foregoing payments are not intended to
limit or otherwise reduce any entitlements that Executive may have under COBRA.
In addition, the Company shall continue to provide the Executive with the same
level of accident (AD&D) and life insurance benefits upon substantially the same
terms and



8 

--------------------------------------------------------------------------------

 



conditions (including contributions required by the Executive for such benefits)
as existed immediately prior to the Executive’s Date of Termination (or, if more
favorable to the Executive, as such benefits and terms and conditions existed
immediately prior to the Change in Control) for the same period for which the
Company shall provide the Executive with continued health care coverage
payments. 



 

All other benefits, if any, due the Executive following termination pursuant to
this Section 8(g) shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy or program of the Company.  The
payments and other benefits provided for in this Section 8(g)  are payments and
benefits to which the Executive is not otherwise entitled, are given in
consideration for the Release and are in lieu of any severance plan, policy or
program of the Company or any of its subsidiaries that may now or hereafter
exist.  The payments and benefits to be provided pursuant to this Section
8(g)(i) shall constitute liquidated damages and shall be deemed to satisfy and
be in full and final settlement of all obligations of the Company to the
Executive under this Agreement.  The Executive acknowledges and agrees that such
amounts are fair and reasonable, and are her sole and exclusive remedy, in lieu
of all other remedies at law or in equity, with respect to the termination of
her employment hereunder.  If, during the CIC Coverage Period, the Executive
breaches in any material respect any of her obligations under Section 9 or the
Confidentiality Agreement, the Company may, upon written notice to the
Executive, (x) terminate the CIC Coverage Period and cease to make any further
payments of the CIC Severance Payment and (y) cease any health and welfare
benefits and payments, except in each case as required by applicable law.

 

(ii) For purposes of this Agreement “Change in Control” means the first to occur
of any one of the following events: 

 

 (A)any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than (1) the
Company, (2) any Person who becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) of more than 50% of the Company’s then outstanding
securities eligible to vote in the election of the Board (“Voting Securities”)
as a result of a reduction in the number of Voting Securities outstanding due to
the repurchase of Voting Securities by the Company unless and until such Person,
after becoming aware that such Person has become the beneficial owner of more
than 50% of the then outstanding Voting Securities, acquires beneficial
ownership of additional Voting Securities representing 1% or more of the Voting
Securities then outstanding, (3) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (4) any entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Voting Securities), is
or becomes the beneficial owner, directly or indirectly, of more than 50% of the
Voting Securities (not including any securities acquired directly (or through an
underwriter) from the Company or the Companies);

 

 (B)the date on which, within any twelve (12) month period (beginning on or
after the Effective Date), a majority of the directors then serving on the Board
are replaced by directors not endorsed by at least two-thirds (2/3) of the
members of the Board before the date of appointment or election; 





9 

--------------------------------------------------------------------------------

 



 

 (C)there is consummated a merger or consolidation of the Company with any other
corporation or entity or the Company issues Voting Securities in connection with
a merger or consolidation of any direct or indirect subsidiary of the Company
with any other corporation, other than (1) a merger or consolidation that would
result in the Voting Securities outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving or parent entity) more than 50% of the Company’s
then outstanding Voting Securities or more than 50% of the combined voting power
of such surviving or parent entity outstanding immediately after such merger or
consolidation or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person,
directly or indirectly, acquired more than 50% of the Company’s then outstanding
Voting Securities (not including any securities acquired directly (or through an
underwriter) from the Company or the Companies); or

 

 (D) the consummation of an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets (or any transaction having a
similar effect), provided that such agreement or transaction of similar effect
shall in all events require the disposition, within any twelve (12) month
period, of at least 40% of the gross fair market value of all of the Company’s
then assets; other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale. 

 

Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to occur hereunder unless such event constitutes a change in ownership of the
Company, a change in effective control of the Company or a change in ownership
of a substantial portion of the Company’s assets within the meaning of Section
409A.

(g)Mitigation; Offset.    Following the termination of her employment under any
of the above clauses of this Section 8, the Executive shall have no obligation
or duty to seek subsequent employment or engagement as an employee (including
self-employment) or as a consultant or otherwise mitigate the Company's
obligations hereunder; nor shall the payments provided by this Section 8 be
reduced by the compensation earned by the Executive as an employee or consultant
from such subsequent employment or consultancy.

 

(h)Release.  Notwithstanding anything to the contrary in this Agreement, receipt
of the Severance Benefits and the CIC Severance Benefits  or other compensation
or benefits under this Section 8 (other than the Base Obligations), if any, by
the Executive is subject to the Executive executing and delivering to the
Company a general release of claims following the Date of Termination, in
substantially the form attached as Exhibit B (the "Release"), that, within 60
days following the Executive’s Date of Termination, has become irrevocable by
the Executive (such date the Release becomes irrevocable being the “Release
Effective Date”). If the Executive dies or becomes legally incapacitated prior
to the Release Effective Date, then the Release requirements described in the
preceding sentence shall apply with respect to the Executive’s estate and the
Release shall be modified as reasonably necessary to allow for execution and



10 

--------------------------------------------------------------------------------

 



delivery by the personal representative of the Executive’s estate or the
Executive’s authorized legal representative, as applicable.

 

9.Non-Competition.  The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and accordingly agrees as
follows:

 

(a)Non-Competition.    For a period of two years following the Date of
Termination (the "Restricted Period"), regardless of the circumstances
surrounding such termination of employment, the Executive will not, directly or
indirectly (i) engage in any "Competitive Business" (as defined below) for the
Executive’s own account while she is in self-employment or acting as a sole
proprietor, (ii) enter the employ of, or render any services to, any person
engaged in a Competitive Business, (iii) acquire a financial interest in, or
otherwise become actively involved with, any person engaged in a Competitive
Business, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant, or (iv) interfere
with business relationships (whether formed before or after the Effective Date)
between the Company and customers or suppliers of the Company.  For purposes of
this Agreement, "Competitive Business" shall mean (x) any national securities
exchange registered with the Securities and Exchange Commission, (y) any
electronic communications network or (z) any other entity that engages in
substantially the same business as the Company, in each case in North America or
in any other location in which the Company operates.  For purposes of this
Agreement, "person" shall mean an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including, without
limitation, a "person" as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended), trust, association or entity or government, political
subdivision, agency or instrumentality of a government.

 

(b)Securities Ownership.    Notwithstanding anything to the contrary in this
Agreement, the Executive may, directly or indirectly, own, solely as an
investment, securities of any person engaged in the business of the Company
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive (i) is not a controlling person of, or
a member of a group which controls, such person and (ii) does not, directly or
indirectly, own five percent or more of any class of securities of such person.

 

(c)Severability.    It is expressly understood and agreed that, although the
Executive and the Company consider the restrictions contained in this Section 9
to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against the
Executive, the provisions of this Agreement shall not be rendered void, but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, in the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

10.Specific Performance    The Executive acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of Section 9 above
would be



11 

--------------------------------------------------------------------------------

 



inadequate and, in recognition of this fact, the Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

11.Disputes.    Except as provided in Section 10 above, any dispute arising
between the parties under this Agreement, under any statute, regulation, or
ordinance, under any other agreement between the parties, and/or in way relating
to the Executive’s employment, shall be submitted to binding arbitration before
the American Arbitration Association (“AAA”) for resolution.  Such arbitration
shall be conducted in New York, New York, and the arbitrator will apply New York
law, including federal law as applied in New York courts.  The arbitration shall
be conducted in accordance with the AAA’s Employment Arbitration Rules as
modified herein. The arbitration shall be conducted by a panel of three
arbitrators that is mutually agreeable to both the Executive and the Company,
all in accordance with AAA’s Employment Arbitration Rules then in effect.  If
the Executive and the Company cannot agree upon the panel of arbitrators, the
arbitration shall be settled before a panel of three arbitrators, one to be
selected by the Company, one by the Executive, and the third to be selected by
the two persons so selected, all in accordance with AAA’s Employment Arbitration
Rules. With respect to any and all costs and expenses associated with any such
arbitration that are not assignable to one of the parties by the arbitrator,
each party shall pay their own costs and expenses, including without limitation,
attorney’s fees and costs, except that the Company shall pay the cost of the
arbitrators and the filing fees charged to Executive by the AAA, provided she is
the claimant or counter claimant in such arbitration and is the prevailing
party.  The award of the arbitrators shall be final and binding on the parties,
and judgment on the award may be confirmed and entered in any state or federal
court in the State and City of New York. The arbitration shall be conducted on a
strictly confidential basis, and Executive shall not disclose the existence of a
claim, the nature of a claim, any documents, exhibits, or information exchanged
or presented in connection with such a claim, or the result of any action
(collectively, “Arbitration Materials”), to any third party, with the sole
exception of the Executive’s legal counsel, who also shall be bound by
confidentiality obligations no less protective than the provisions set forth in
the Confidentiality Agreement.  In the event of any court proceeding to
challenge or enforce an arbitrators’ award, the parties hereby consent to the
exclusive jurisdiction of the state and federal courts in New York, New York and
agree to venue in that jurisdiction.  The parties agree to take all steps
necessary to protect the confidentiality of the Arbitration Materials in
connection with any such proceeding, agree to file all Confidential Information,
 as defined in the Confidentiality Agreement (and documents containing
Confidential Information) under seal, subject to court order and agree to the
entry of an appropriate protective order encompassing the confidentiality terms
of this Agreement.  Nothing contained in this Section 11 shall be construed to
preclude the Company from exercising its rights under Section 10 above.

 

12.Miscellaneous.

 

(a)Acceptance.    The Executive hereby represents and warrants, as a material
inducement to the Company's agreement to enter into this Agreement, that there
are no legal, contractual or other impediments precluding the Executive from
entering into this Agreement or



12 

--------------------------------------------------------------------------------

 



from performing the services with the Company contemplated hereby.  Any
violation of this representation and warranty by the Executive shall render all
of the obligations of the Company under this Agreement void ab initio and of no
force and effect.



 

(b)Entire Agreement; Amendments.  This Agreement, together with the equity award
agreements between the Executive and the Company contain the entire
understanding of the parties with respect to the employment of the Executive by
the Company, and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive with respect to the subject
matter set forth herein.  There are no restrictions, agreements, promises,
warranties, or covenants by and between the Company and the Executive and
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein.  This Agreement may not be altered,
modified or amended except by written instrument signed by the parties hereto.

 

(c)No Waiver.    The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

(d)Successor; Assignment.    This Agreement is confidential and personal and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder.  Without
limiting the foregoing, the Executive's right to receive payments hereunder
shall not be assignable or transferable whether by pledge, creation of a
security interest or otherwise, other than a transfer by the Executive's will or
by the laws of descent and distribution.  In the event of any attempted
assignment or transfer contrary to this Section 12(d), the Company shall have no
liability to pay the assignee or transferee any amount so attempted to be
assigned or transferred.  The Company shall cause this Agreement to be assumed
by any entity that succeeds to all or substantially all of the Company's
business or assets and this Agreement shall be binding upon any successor to all
or substantially all of the Company's business or assets; provided, however,
that no such assumption shall release the Company of its obligations hereunder,
to the extent not satisfied by such successor, without the Executive's prior
written consent.

 

(e)Confidentiality of Tax Treatment and Structure.    Notwithstanding anything
herein to the contrary, each party and its representatives may consult any tax
advisor regarding the tax treatment and tax structure of this Agreement and may
disclose to any person, without limitation of any kind, the tax treatment and
tax structure of this Agreement and all materials (including opinions or other
tax analyses) that are provided relating to such treatment or structure.

 

(f)Notice.    For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the execution page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the
General Counsel or to such other address as either party may have furnished to
the other in



13 

--------------------------------------------------------------------------------

 



writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt:

 

if to the Company:

 

The Office of the General Counsel

The NASDAQ OMX Group, Inc.

One Liberty Plaza

New York, NY 10006

 

if to the Executive:

 

her address as shown in the records of the Company

 

(g)Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

(h)Section 409A.    Notwithstanding any other provision of this Agreement, any
payment, settlement or benefit triggered by termination of the Executive’s
employment with the Company shall not be made until six months and one day
following Date of Termination if such delay is necessary to avoid the imposition
of any tax, penalty or interest under Section 409A of the Internal Revenue Code
of 1986, as amended (Section “409A”).  Any installment payments that are delayed
pursuant to this Section 12(h) shall be accumulated and paid in a lump sum on
the day that is six months and one day following the Date of Termination (or, if
earlier, upon the Executive’s death) and the remaining installment payments
shall begin on such date in accordance with the schedule provided in this
Agreement.  For purposes of this Agreement, termination or severance of
employment will be read to mean a “separation from service” within the meaning
of Section 409A where it is reasonably anticipated that no further services
would be performed after that date or that the level of services the Executive
would perform after that date (whether as an employee or independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed over the immediately preceding thirty-six (36)
month period.    Additionally, the amount of expenses eligible for reimbursement
or in-kind benefits to be provided during one calendar year may not affect the
expenses eligible for reimbursement or any in-kind benefits to be provided in
any other calendar year and the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.  All reimbursements
shall be made no later than the last day of the calendar year following the
calendar year in which the Executive incurs the reimbursable expense.  This
Agreement is intended to comply with the requirements of Section 409A (including
the exceptions thereto), to the extent applicable, and the Agreement shall be
administered and interpreted in accordance with such intent.  If any provision
contained in the Agreement conflicts with the requirements of Section 409A (or
the exemptions intended to apply under the Agreement), the Agreement shall be
deemed to be reformed to comply with the requirements of Section 409A (or the
applicable exemptions thereto).  The Company, after consulting with the
Executive, may amend this Agreement or the terms of any award provided for
herein in any manner that the Company considers necessary or advisable to ensure
that cash compensation,



14 

--------------------------------------------------------------------------------

 



equity awards or other benefits provided for herein are not subject to United
States federal income tax, state or local income tax or any equivalent taxes in
territories outside the United States prior to payment, exercise, vesting or
settlement, as applicable, or any tax, interest or penalties pursuant to Section
409A. Any such amendments shall be made in a manner that preserves to the
maximum extent possible the intended benefits to the Executive. This Section
 12(h) does not create an obligation on the part of the Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under the
Agreement will not be subject to interest and penalties under Section 409A.  For
purposes of this Agreement, all rights to payments and benefits hereunder shall
be treated as rights to receive a series of separate payments and benefits to
the fullest extent allowed by Section 409A.

 

(i)Clawback.  The Executive agrees that compensation and benefits provided by
the Company under this Agreement or otherwise will be subject to recoupment or
clawback by the Company under any applicable clawback or recoupment policy of
the Company that is generally applicable to the Company’s executives, as may be
in effect from time-to-time, or as required by applicable law.

 

(j)Audit Rights.  Any and all equity compensation of any kind due hereunder to
Executive after the Date of Termination shall be accompanied by a detailed
statement from the Company showing the calculation for such compensation for the
period being measured.  Within thirty (30) days after the delivery of such
statement, the Executive may notify the Company of any objections or changes
thereto, specifying in reasonable detail any such objections or changes.  If the
Executive does not notify the Company of any objections or changes thereto or if
within twenty (20) days of the delivery of an objection notice the Executive and
the Company agree on the resolution of all objections or changes, then such
statements delivered by the Company, with such changes as are agreed upon, shall
be final and binding.  If the parties shall fail to reach an agreement with
respect to all objections or changes within such twenty (20) day period, then
all disputed objections or changes shall, be subject to resolution in accordance
with Section 11 above.

 

(k)Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

(l)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

*            *            *

 

 

 

 

 







15 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

  EXECUTIVE

  

  

/s/ Adena Friedman 

Adena Friedman

 

 

THE NASDAQ OMX GROUP, INC.

  

  

 By: /s/ Robert Greifeld

Title: Chief Executive Officer

 

16 

--------------------------------------------------------------------------------

 



Exhibit A

 

THE NASDAQ OMX GROUP, INC.

EMPLOYEE CONFIDENTIALITY, NON-SOLICITATION,

AND INVENTION ASSIGNMENT AGREEMENT

 

This EMPLOYEE CONFIDENTIALITY, NON-SOLICITATION, AND INVENTION ASSIGNMENT
AGREEMENT (“Agreement”), dated as of June 16, 2014 (“Effective Date”), by and
between The NASDAQ OMX Group, Inc. and its subsidiaries (collectively “NASDAQ
OMX”) and Adena Friedman (“Employee”) (NASDAQ OMX and Employee, each a “Party”
and together, the “Parties”).

 

WHEREAS, Employee is/will be employed by NASDAQ OMX, and in the course of
Employee’s employment, NASDAQ OMX and its affiliates (collectively, the
“Company”) have/will disclose to Employee, Employee has/will have access to, and
Employee has/will receive, certain non-public, confidential, and proprietary
information pertaining to the business of the Company, Company’s clients and
customers (collectively, “Company Parties” and each, a “Company Party”); and

 

WHEREAS, any unauthorized disclosure or use of such information would cause
grave harm to the Company Parties;

NOW, THEREFORE, in order to assure the confidentiality and proper use of
Confidential Information and other Company Property (each as defined herein),
and in consideration of Employee’s employment and continued employment with
NASDAQ OMX and the compensation paid or to be paid for Employee’s services
during her employment, and the mutual covenants and promises contained herein,
Employee agrees with the Company in this Agreement as follows:

1.Confidential Information.Employee agrees and acknowledges that “Confidential
Information” shall mean, without limitation, all non-public, proprietary
information regarding the Company Parties, whether or not maintained in written
form and whether in digital, hardcopy, or other format, including all personal
information, all personnel information, financial data, commercial data, trade
secrets, business plans, business models, organizational structures and models,
business strategies, pricing and advertising techniques and strategies, research
and development activities, software development, market development, exchange
registration, studies, market penetration plans, listing retention plans and
strategies, marketing plans and strategies, communication and/or public
relations products, plans, programs, recruiting strategies, databases,
processes, inventions, financial formulas and methods relating to Company
Parties’ business, computer software programs, accounting policies and
practices, and all strategic plans or other matters, strategies, and financial
or operating information pertaining to current or potential clients, customers,
or transactions (including without limitation information regarding each Company
Party’s current or prospective clients or customers, client or customer names,
and client or customer representatives), templates and agreements, and all other
non-public, proprietary, or confidential information, concerning or provided by
or on behalf of the Company Parties, including, without limitation, information
regarding any actual or prospective business opportunities, employment
opportunities,  finances, investments, and other proprietary



17 

--------------------------------------------------------------------------------

 



information and trade secrets.  Notwithstanding the above, Confidential
Information shall not include any information that: (i) was known to Employee
prior to Employee’s employment with NASDAQ OMX as evidenced by written records
in Employee’s possession prior to such disclosure; or (ii) is or becomes
generally and publicly available and known to all persons in the industries
NASDAQ OMX conducts business other than as a result of unauthorized disclosure
by Employee.

2.Company Property.Employee agrees and acknowledges that “Company Property”
shall mean all property and resources of the Company Parties, or any Company
Party, including, without limitation, Confidential Information, each Company
Party’s products, each Company Party’s computer systems and all software,
E-mail, web pages and databases, telephone and facsimile services, and all other
administrative and/or support services provided by the Company
Parties.  Employee further agrees that “Company Property” shall include any
processes, data, works of authorship, methods, Inventions (as that terms is
defined below), developments, and improvements that Employee conceives,
originates, develops, authors, or creates, solely or jointly with others, during
or as a result of her employment with the Company, or using Company Property,
and without regard to whether any of the foregoing also may be included within
“Confidential Information” as defined under this Agreement.

3.Disclosure.All Company Property and Confidential Information is owned by and
for the Company Parties exclusively; is intended solely for authorized,
employment-related purposes on behalf of the Company Parties; and shall not be
used for personal or other non-employment related purposes.  Specifically,
without limitation, Employee shall not, directly or indirectly, at any time,
without prior express written authorization from NASDAQ OMX (i) divulge,
disclose, transmit, reproduce, convey, summarize, quote, share, or make
accessible to any other person or entity Confidential Information or non-public
Company Property; (ii) use any Confidential Information or Company Property for
any purpose outside the course of performing the authorized duties of his or her
employment with the Company; (iii) remove Company Property or Confidential
Information from the Company Parties’ premises without obtaining prior express
written authorization from the Company; or (iv) review or seek to access any
Confidential Information or Company Property except as required in connection
with Employee’s employment.

4.Inventions.(a)Employee will promptly disclose to NASDAQ OMX, or its designee,
all Inventions (as herein defined).  For the purposes of this Agreement,
“Inventions” shall mean all ideas, improvements, trade secrets, know-how,
confidential technical or business information, sales and other commercial
relationships, potential sales and other commercial relationships, business
methods or processes, copyrightable expression, research, marketing plans,
computer software (including, without limitation, source code(s)), computer
programs, original works of authorship, industrial designs, trade dress,
developments, discoveries, trading systems, trading strategies and
methodologies, improvements, modifications, technology, algorithms and designs,
(regardless of whether any of the foregoing are subject to patent or copyright
protection), that are made, conceived, expressed, developed, or reduced to
practice by Employee (solely or jointly with others) during or as a result of
Employee’s employment with NASDAQ OMX or using Company Property, provided that
such Invention(s) relate(s) in any manner to the Company, the business of the
Company (including without limitation the services the Company provides to any
of the Company Parties), or Employee’s employment. 





18 

--------------------------------------------------------------------------------

 



(b)All Inventions shall be the exclusive property of NASDAQ OMX, and Employee
acknowledges that all of said Inventions shall be considered as “works made for
hire” belonging to NASDAQ OMX.  To the extent that any Inventions  may not be
considered works made for hire, Employee hereby assigns to NASDAQ OMX, without
any further consideration, all right, title, and interest in and to all such
past and future Inventions, including, without limitation, all copyrights, all
patents, all patent applications all provisional applications, divisional
applications, continuation applications, continuation in-part applications, and
all patents that may issue therefrom and all reissues, reexaminations and
extensions thereof, all other intellectual property rights, all moral rights,
all contract and licensing rights, and all claims and causes of action of any
kind with respect to such rights, including, without limitation, the right to
sue and recover damages or other compensation and/or obtain equitable relief for
any past, present, or future infringement or misappropriation thereof.  The
assignment to NASDAQ OMX herein of all rights to the Inventions is without
additional compensation to Employee.  At Company’s expense, Employee will assist
NASDAQ OMX in every proper way to perfect NASDAQ OMX’s rights in the Inventions
and to protect the Inventions throughout the world, including, without
limitation, (i) executing in favor of NASDAQ OMX or any designee(s) of NASDAQ
OMX documents confirming patent, copyright, and other applications’ assignment
to NASDAQ OMX relating to the Inventions and (ii) the filing by NASDAQ OMX of
such assignment in the United States Patent and Trademark Office, and any
corresponding entities in any applicable foreign countries or multinational
authorities, to record NASDAQ OMX or any designee(s) of NASDAQ OMX patents or
patent applications as the assignee and owner of the patents or patent
applications.  Employee agrees not to challenge the validity of the Inventions
or the ownership by NASDAQ OMX or its designee(s) of the Inventions.

5.Non-Disparagement.Employee agrees and acknowledges that he/she will not make
or publish any disparaging statements (whether written or oral) about any of the
Company Parties, or defame or publicly criticize any Company Parties, including
but not limited to the services, business ventures, integrity, veracity, or
personal or professional reputation of any of the Company Parties, in any manner
whatsoever.  Employee further agrees and acknowledges that he/she will not
publicly comment upon or discuss any Company Parties, including but not limited
to their businesses, investors, and/or potential investors, with any media
source, including but not limited to any reporters, television, radio, movie,
theatrical, internet web blog or web site, national or local newspaper,
magazine, or any other news organization, news outlet, or publication.  The
Company agrees and acknowledges not to issue, circulate, publish in any
mediasource, or utter, any false or disparaging statements, remarks or rumors
about Employee.

6.Cooperation.If Employee receives a subpoena or process from any person or
entity (including, but not limited to, any governmental agency) which may or
will require Employee to disclose documents or information or provide testimony
(in a deposition, court proceeding, or otherwise) regarding, in whole or in
part, any of the Company Parties or any Confidential Information or Company
Property, Employee shall: (i) to the extent permissible by law notify NASDAQ
OMX’s Office of the General Counsel of the subpoena or other process within
twenty-four (24) hours of receiving it; and (ii) to the maximum extent possible,
not make any disclosure until the Company Parties have had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure, limit the scope or nature of such disclosure, and/or seek to
participate in the proceeding or matter in which the disclosure is sought.



19 

--------------------------------------------------------------------------------

 



7.Non-Solicitation.(a)Employee agrees that for a period of 24 consecutive months
after the termination of her employment (for any reason), Employee shall not,
directly or indirectly, for or on behalf of Employee, or any other person or
entity, (i) solicit, recruit, hire, enter into any business arrangement or
relationship with, endeavor to entice from any Covered Entity (as defined
below), or otherwise interfere with a Covered Entity’s  relationship with, any
of its current employees or contractors, or anyone who was employed or engaged
by any Covered Entity at any time during the 12 months prior to the termination
of Employee’s employment, (ii) accept, review, share, or otherwise utilize any
Confidential Information or Company Property, or encourage any personnel of any
of the Company Parties to share or disclose any such information or property or
to take or refrain from any other act in the course of their employment, or
(iii) solicit, endeavor to entice away from any Covered Entity, or otherwise
interfere with, any Covered Entity’s customer or client relationship with any of
its current or potential customers, clients, or any persons or entities that
were customers or clients, or that were solicited to be customers or clients
with, any Covered Entity any time during the term of the Employee’s employment
or during the 12 months prior to the termination of Employee’s employment. For
the avoidance of any doubt, the restrictions in Paragraph 7(a)(i) shall at all
times apply regardless of whether the individual is a present or former Covered
Entity employee and regardless of how or why the individual’s employment or
engagement with any Covered Entity may have terminated.

(b)For a period of 24 consecutive months after the termination of Employee’s
employment (for any reason), Employee shall not, directly or indirectly, for or
on behalf of Employee or any other person or entity, solicit, recruit, hire, or
enter into any business arrangement or relationship with, any person who
Employee knows, or reasonably could be expected to know by virtue of the
information that was available to Employee from any of the Company Parties
and/or by virtue of Employee’s employment with the Company, was recruited,
solicited, interviewed, or considered for hire or retention by any Covered
Entity, for any technology, operations, sales or business role during the
Employee’s employment. For avoidance of doubt, the provisions of this Paragraph
7(b) shall apply to individuals regardless of whether Employee has personally
met with them or otherwise had personal contact with them.

(c)For purposes of this Agreement, “Covered Entity” shall mean, the Company (as
defined above) and any Company Party (as defined above) with which Employee has
or had contact or a relationship during Employee’s employment with the Company,
relating in any way to Employee’s employment with the Company.

(d)For the avoidance of doubt, nothing in this Paragraph 7 shall be construed to
prohibit Employee from becoming employed or engaged by another entity after
Employee’s termination of employment from the Company.

 

8.Acknowledgment.Employee hereby acknowledges and agrees that her employment
with the Company requires undivided attention and effort.  Therefore, Employee
will not, during her employment with the Company, engage in any employment or
business, other than for the Company, or assist in any manner any business that
is competitive with the business or the future business plans of the Company,
unless Employee receives prior express written consent from the Company. The
foregoing shall not be construed to prevent the Employee from having other
personal investments and being a member of groups the board of



20 

--------------------------------------------------------------------------------

 



directors of other entities and industry groups involved in charity work, which,
from time to time, may require minimal portions of her time, provided same shall
be consistent with Section 2(b) of the Employment Agreement and also not
interfere or be in conflict with her duties hereunder.

9.Return Of Confidential Information And Company Property.Upon termination for
any reason of Employee’s employment with the Company, or at any time the Company
may so request, Employee shall promptly deliver to the Company all Confidential
Information and Company Property, including, without limitation, Inventions, in
her possession or under her control, including all documents, disks, tapes, or
other electronic, digital, or computer means of storage, and all copies of such
information and property.

10.Injunctive Action.(a)Employee acknowledges and agrees that the foregoing
provisions and restrictions are reasonable and necessary for the protection of
the Company Parties and their respective businesses. These obligations are not
limited in time to the duration of Employee’s employment and rather shall
survive the termination of Employee’s employment, regardless of the reason for
its termination. Employee agrees that her breach of any of the foregoing
provisions will result in irreparable injury to the Company Parties, that
monetary relief alone will be inadequate to redress such a breach, and further
that the Company Parties shall be entitled to obtain an injunction to prevent
and/or remedy such a breach (without first having to post a bond).  In any
proceeding for an injunction and upon any motion for a temporary or permanent
injunction (“Injunctive Action”), the Company’s right to receive monetary
damages shall not be a bar or interposed as a defense to the granting of such
injunction.  The Company’s right to an injunction is in addition to, and not in
lieu of, any other rights and remedies available to the Company Parties under
law or in equity, including any remedy the Company may seek in any arbitration
brought pursuant to Paragraph 11 of this Agreement. 

(b)Any Injunctive Action may be brought in any appropriate court located in New
York, New York.  Employee hereby irrevocably submits to the jurisdiction of the
courts of New York, New York in any Injunctive Action and waives any claim or
defense of inconvenient or improper forum or lack of personal jurisdiction under
any applicable law or decision.  Upon the issuance (or denial) of an injunction,
the underlying merits of any such dispute shall be resolved in accordance with
Paragraph 11 of this Agreement.

11.Arbitration.Except as provided in Paragraph 10 of this Agreement, any dispute
arising between the Parties under this Agreement, under any statute, regulation,
or ordinance, under any other agreement between the Parties, and/or in way
relating to Executive’s employment, shall be submitted to binding arbitration
before the American Arbitration Association (“AAA”) for resolution.  Such
arbitration shall be conducted in New York, New York, and the arbitrator will
apply New York law, including federal law as applied in New York courts.  The
arbitration shall be conducted in accordance with the AAA’s Employment
Arbitration Rules as modified herein. The arbitration shall be conducted by a
panel of three arbitrators that is mutually agreeable to both the Executive and
the Company, all in accordance with AAA’s Employment Arbitration Rules then in
effect.  If the Executive and the Company cannot agree upon the panel of
arbitrators, the arbitration shall be settled before a panel of three
arbitrators, one to be selected by the Company, one by the Executive, and the
third to be selected by the two persons so selected, all in accordance with
AAA’s Employment Arbitration Rules.



21 

--------------------------------------------------------------------------------

 



With respect to any and all costs and expenses associated with any such
arbitration that are not assignable to one of the Parties by the arbitrator,
each Party shall pay their own costs and expenses, including without limitation,
attorney’s fees and costs, except that the Company shall pay the cost of the
arbitrators.  The award of the arbitrators shall be final and binding on the
Parties, and judgment on the award may be confirmed and entered in any state or
federal court in the State and City of New York. The arbitration shall be
conducted on a strictly confidential basis, and Executive shall not disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with such a claim, or the
result of any action (collectively, “Arbitration Materials”), to any third
party, with the sole exception of Executive’s legal counsel, who also shall be
bound by these confidentiality terms.  In the event of any court proceeding to
challenge or enforce an arbitrators’ award, the Parties hereby consent to the
exclusive jurisdiction of the state and federal courts in New York, New York and
agree to venue in that jurisdiction.  The Parties agree to take all steps
necessary to protect the confidentiality of the Arbitration Materials in
connection with any such proceeding, agree to file all Confidential Information
(and documents containing Confidential Information) under seal, and agree to the
entry of an appropriate protective order encompassing the confidentiality terms
of this Agreement.

12.Governing Law; Amendment; Waiver; Severability.(a)This Agreement shall be
construed in accordance with and shall be governed by the laws of the State of
New York, excluding any choice of law principles.  This Agreement, together with
the Employment Agreement constitutes the entire agreement between the Parties
with respect to the subject matter hereof, and may not be amended, discharged,
or terminated, nor may any of its provisions be waived, except upon the
execution of a valid written instrument executed by Employee and NASDAQ OMX.

(b)If any term or provision of this Agreement (or any portion thereof) is
determined by an arbitrator or a court of competent jurisdiction to be invalid,
illegal, or incapable of being enforced, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect.  Upon a
determination that any term or provision (or any portion thereof) is invalid,
illegal, or incapable of being enforced, NASDAQ OMX and Employee agree that an
arbitrator or reviewing court shall have the authority to amend or modify this
Agreement so as to render it enforceable and effect the original intent of the
Parties to the fullest extent permitted by applicable law. 

13.Miscellaneous.(a)For purposes of this Agreement, the connectives “and” and
“or” shall be construed either disjunctively or conjunctively as necessary to
bring within the scope of a sentence all facts or information that might
otherwise be construed to be outside of its scope.

(b)This Agreement (i) may be executed in identical counterparts, which together
shall constitute a single agreement; (ii) shall be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against either Party, notwithstanding which Party may have drafted it; and (iii)
the headings herein are included for reference only and are not intended to
affect the meaning or interpretation of the Agreement.

(c)Without limiting the scope or generality of the terms of this Agreement in
any way, Employee acknowledges and agrees that the terms of this Agreement and
all



22 

--------------------------------------------------------------------------------

 



discussions regarding this Agreement are confidential, and accordingly Employee
agrees not to disclose any such information to any third party, except to
Employee’s attorney(s), or as otherwise may be required by law.  Notwithstanding
the foregoing, Employee may disclose to any prospective employer the fact and
existence of this Agreement, and provide copies of Paragraphs 3, 4, 5, 6, 7, 8,
9, and 10 of this Agreement to such entity (redacting all other portions of the
Agreement).  The Company has the right to apprise any prospective employer or
other entity or person of the terms of Paragraphs 3, 4, 5, 6, 7, 8, 9, and 10 of
this Agreement and provide copies of Paragraphs 3, 4, 5, 6, 7, 8, 9, and 10 to
any such persons or entities.

 

(d)This Agreement is binding upon, and shall inure to the benefit of, Employee
and the Company and their respective heirs, executors, administrators,
successors and assigns.

IN WITNESS WHEREOF, the Parties hereto acknowledge the acceptance of the terms
of this Agreement as of the Effective Date, by the signatures of their
respective duly authorized representatives.

 

EMPLOYEE

 

/s/ Adena Friedman

Adena Friedman

 

 

 

THE NASDAQ OMX GROUP, INC.


/s/ Robert Greifeld

By: Robert Greifeld

Its:  Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





23 

--------------------------------------------------------------------------------

 



Exhibit B

 

Release of Claims

 

 

GENERAL RELEASE

WHEREAS, Adena Friedman (hereinafter referred to as the "Executive") and The
NASDAQ OMX Group , Inc. (hereinafter referred to as "Employer") are parties to
an Employment Agreement, dated  June 16, 2014 (the "Employment Agreement"),
which provided for the Executive's employment with Employer on the terms and
conditions specified therein; and 

WHEREAS, the Executive has agreed to execute a release of the type and nature
set forth herein as a condition to her entitlement to certain payments and
benefits upon her termination of employment with Employer.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:

1. Excluding enforcement of the covenants, promises and/or rights reserved
herein, the Executive hereby irrevocably and unconditionally releases, acquits
and forever discharges Employer and each of Employer's owners, stockholders,
predecessors, successors, assigns, directors, officers, employees, divisions,
subsidiaries, affiliates (and directors, officers and employees of such
companies, divisions, subsidiaries and affiliates) and all persons acting by,
through, under or in concert with any of them (collectively "Releasees"), or any
of them, from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys'  fees
and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort or any legal
restrictions on Employer's right to terminate employees, or any Federal, state
or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967 ("ADEA"), as amended, the Employee
Retirement Income Security Act ("ERISA"), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act ("OWBPA"), as amended, the Worker Adjustment Retraining
and Notification Act ("WARN"), as amended, the Fair Labor Standards Act
("FLSA"), as amended, the Occupational Safety and Health Act of 1970 ("OSHA"),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York Equal Rights Law, as amended, that the Executive now has, or
has ever had, or ever will have, against each or any of the Releasees, by reason
of any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of the Executive's execution hereof that directly
or indirectly arise out of, relate to, or are connected with, the



24 

--------------------------------------------------------------------------------

 



Executive's services to, or employment by Employer (any of the foregoing being a
"Claim" or, collectively, the "Claims"); provided,  however, that this release
shall not apply to any of the obligations of Employer or any other Releasee
under the Employment Agreement, or under any agreements, plans, contracts,
documents or programs described or referenced in the Employment Agreement; and
provided,  further, that this release shall not apply to any rights the
Executive may have to obtain contribution or indemnity against Employer or any
other Releasee pursuant to contract, Employer's certificate of incorporation and
by-laws or otherwise.

2. The Executive expressly waives and relinquishes all rights and benefits
afforded by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542.  Section
1542 states as follows:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the Executive's favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Claim or Claims.

3. The Executive understands that she has been given a period of 21 days to
review and consider this General Release before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended.  The Executive further
understands that she may use as much of this 21-day period as the Executive
wishes prior to signing.

4. The Executive acknowledges and represents that she understands that she may
revoke the waiver of her rights under the Age Discrimination In Employment Act
of 1967, as amended, effectuated in this Agreement within 7 days of signing this
Agreement.  Revocation can be made by delivering a written notice of revocation
to Office of the General Counsel, The NASDAQ OMX Group, Inc., One Liberty Plaza,
New York, New York 10006.  For this revocation to be effective, written notice
must be received by the General Counsel no later than the close of business on
the seventh day after the Executive signs this Agreement.  If the Executive
revokes the waiver of her rights under the Age Discrimination In Employment Act
of 1967, as amended, Employer shall have no obligations to the Executive under
Section 8 (other than the Base Obligations) of the Employment Agreement.

5. The Executive and Employer respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise.



25 

--------------------------------------------------------------------------------

 



6. This Agreement shall not in any way be construed as an admission by any of
the Releasees that any Releasee has acted wrongfully or that the Executive has
any rights whatsoever against any of the Releasees except as specifically set
forth herein, and each of the Releasees specifically disclaims any liability to
any party for any wrongful acts.

7. It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under law.  Should there
be any conflict between any provision hereof and any present or future law, such
law will prevail, but the provisions affected thereby will be curtailed and
limited only to the extent necessary to bring them within the requirements of
law, and the remaining provisions of this Agreement will remain in full force
and effect and be fully valid and enforceable.

8. The Executive represents and agrees (a) that the Executive has to the extent
she desires discussed all aspects of this Agreement with her attorney, (b) that
the Executive has carefully read and fully understands all of the provisions of
this Agreement, and (c) that the Executive is voluntarily entering into this
Agreement.

9. This General Release shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to the conflicts of
laws principles thereof or to those of any other jurisdiction which, in either
case, could cause the application of the laws of any jurisdiction other than the
State of New York.  This General Release is binding on the successors and
assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.

PLEASE READ CAREFULLY.  THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

This General Release is executed by the Executive and Employer as of the ____
day of ______, 20__.

____________________________________
Adena Friedman

THE NASDAQ OMX GROUP, INC

By:  ____________________________________
       Name: 
        Title:  Chief Executive Officer



26 

--------------------------------------------------------------------------------